           Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 1 of 47 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK


    DARREN KAPLAN, SHIRLEY                   )
    KAPLAN,                                  )
                                             )
              Plaintiff (s),                 )         Case No.
                                             )
      v.                                     )
                                             )
    CITIMORTGAGE, CENLAR FSB,                )
                                             )         Trial by Jury Demanded
              Defendant (s).                 )
                                             )
                                             )
                                             )



                                       COMPLAINT

      Plaintiffs, Darren Kaplan and Shirley Kaplan, by and through Charles Wallshein

Esq. as counsel, for the Complaint against Defendants, CitiMortgage, CENLAR FSB, state

as follows:




                                     INTRODUCTION

      1.        In January 2013, the Consumer Financial Protection Bureau (“CFPB”)

issued several final rules concerning mortgage markets in the United States, pursuant to


                                                1
                                       Kaplan Complaint, 2021
             Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 2 of 47 PageID #: 2


the Dodd-Frank Wall Street Reform and Consumer Protection Act (DFA), Public Law No.

111-203, 124 Stat. 1376 (2010).

        2.       Specifically, on January 17, 2013, the CFPB issued the Real Estate Settlement

Procedures Act (Regulation X) and the Truth in Lending Act (Regulation Z) Mortgage

Servicing Final Rules, 78 FR 10901 (Regulation Z)(February 14, 2013) and 78 FR 10695

(Regulation X)(February 14, 2013). These Regulations became effective on January 10,

2014.

        3.       The residential mortgage loan in this case is a "federally related mortgage

loan" as that term is defined by Regulation 12 C.F.R. §1024.2 (b) of the said Regulations.

        4.       The Defendants in this case are subject to Reg X and Reg Z and RESPA and

TILA generally.

        5.        Plaintiffs’ claims are based upon the Defendants’ unlawful conduct during

the loan modification process both prior to and during the state court foreclosure action.

        6.       There is a foreclosure action pending against in Supreme Court, State of New

York, County of Suffolk, Index Number 66477/201, wherein the successor in interest to

Defendant-Trust US Bank National Association As Trustee For CMALT REMIC Series

2006-A5 – REMIC Pass-Through Certificates Series 2006-A5 (hereinafter “Defendant-




                                                   2
                                          Kaplan Complaint, 2021
              Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 3 of 47 PageID #: 3


Trust”) seeks to foreclose the Plaintiffs’ home located at 85 Derby Lane, Greenlawn, New

York.

         7.       At all relevant times CitiMortgage, has acted as the lawful agent for Defendant

Trust in its role as Master Servicer for the Trust and as the loan Servicing Agent for the

Trust.

         8.       Upon information and belief CitiMortgage transferred the default servicing

responsibilities for the loan servicing responsibilities on the Kaplan loan to CENLAR FSB.

         9.       Plaintiffs claim that Defendants committed fraud against Defendant including

violations of 12 C.F.R. §1024.41. Plaintiff seeks monetary damages as relief pursuant to

RESPA and pursuant to New York General Business Law §349 and for civil fraud under

New York common law.

                           PARTIES, JURISDICTION, AND VENUE

         10.      Plaintiffs Darren Kaplan and Shirley Kaplan, His wife (“Kaplan” or

“Plaintiffs”) are the owners of the real property located at 85 Derby Lane, Greenlawn, New

York (the “Home”).

         11.      At the time of the execution of the mortgage, Darren Kaplan and Shirley

Kaplan are seized of a fee simple interest in the property and has maintained and currently

maintains the Home as their primary, principal residence. Plaintiffs are residents of the

                                                    3
                                           Kaplan Complaint, 2021
        Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 4 of 47 PageID #: 4


State of New York, County of Suffolk. Darren Kaplan is the only obligor on the note. The

mortgage identifies and describes both Darren Kaplan and Shirley Kaplan as “Borrowers”.

      12.    As of the time of the filing of this complaint Defendant CENLAR is the

servicer of a note executed by Plaintiff (the “Note”) and a mortgage on the Home executed

by Plaintiff that purportedly secures the Note (the “Mortgage”) (collectively referred to

hereinafter as the “Loan”).

      13.    The Trust is formed under the laws of the State of New York.

      14.    Defendant U.S. Bank National Association, As Trustee has its principal place

of business in the State of Ohio.

      15.    CitiMortgage, Inc. [hereinafter, “Citi” or “CitiMortgage”] is the loan

servicing agent for the Trust.

      16.    At all relevant times herein CitiMortgage, Inc. is the Master Servicer for

Defendant-Trust. The Pooling and Servicing Agreement that governs the Trust specifically

gives CitiMortgage as the Master Servicer the authority to appoint a sub-servicer to manage

the day to day servicing functions for the Kaplan loan and for other loans that may or not

be in default. See Pooling and Servicing Agreement, attached hereto as Appendix “A”.




                                               4
                                      Kaplan Complaint, 2021
        Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 5 of 47 PageID #: 5


      17.    Defendant, CitiMortgage, is a banking corporation and National Association

organized under the laws of the United States of America, with a principal place of business

in the State of New York.

      18.    On or about July 1, 2019 the day to day loan servicing responsibilities for the

Kaplan loan transferred to CENLAR, FSB. CENLAR is a federal savings bank with its

principal place of business in the State of New Jersey.

      19.    All servicing duties and functions are conducted in CENLAR’s name are

conducted with the authority of CitiMortgage.

      20.    CENLAR has no independent authority to service the loan or to make any

decision concerning the modification fo the loan.

      21.    Loan Servicing duties conducted by CENLAR are conducted at the express

direction of CitiMortgage.

      22.    CENLAR and CitiMortgage have engaged in a pattern and practice of

violation of state and federal law as if the two acted as one entity.

      23.    CENLAR and CitiMortgage are jointly and severally liable for the loan

servicing violations and duplicitous misconduct amounting to unfair and deceptive

practices and under a theory of principal-agent and alter ego.




                                                 5
                                        Kaplan Complaint, 2021
          Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 6 of 47 PageID #: 6


      24.     At all times hereinafter mentioned, pursuant to 12 C.F.R. §1024.31, Loss

mitigation option means an alternative to foreclosure offered by the owner or assignee of

a mortgage loan that is made available through the servicer to the borrower.

      25.     At all times hereinafter mentioned, pursuant to 12 C.F.R. §1024.31, Loss

Mitigation Application means an oral or written request for a loss mitigation option that is

accompanied by any information required by a servicer for evaluation for a loss mitigation

option.

      26.     At all times hereinafter mentioned, pursuant to 12 C.F.R. §1024.31, Loss

Mitigation Option means an alternative to foreclosure offered by the owner or assignee of

a mortgage loan that is made available through the servicer to the borrower.

      27.     At all times hereinafter mentioned, pursuant to 3 NYCRR 419.1(c), Loan

Modification means waiver, modification or variation of any material term of the mortgage

loan, irrespective of whether the duration is short-term, long-term or life-of-loan, that

changes the interest rate, forbears or forgives the payment of principal or interest or extends

the final maturity date of the loan.

      28.     The issues presented in this litigation concern Plaintiffs’ claims against

CitiMortgage for mortgage loan servicing misconduct concerning violations of New York

State and federal law.

                                                 6
                                        Kaplan Complaint, 2021
        Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 7 of 47 PageID #: 7


      29.    The issues presented in this litigation concern Plaintiffs’ claims against

CENLAR FSB, (hereinafter “CENLAR”) as the successor servicing agent to CitiMortgage

on behalf of the Trust for mortgage loan servicing violations of federal Law and violations

of State Law.

      30.    The issues presented in this litigation concern Plaintiff’s claims against

Defendants pursuant to a federal question.

      31.    State law also provides additional remedies to Plaintiff not available pursuant

to federal law.

      32.    All claims herein pursuant to federal and state law arise under a common

nexus of facts.

      33.    Plaintiff’s supplemental claims pursuant to New York law may be heard in

this Court pursuant to 28 U.S.C. §1367.

      34.    Plaintiffs are “consumers” as defined by 15 U.S.C. §1692(a)(3) because they

are natural persons allegedly obligated to pay the Loan on the Home.

      35.    Plaintiffs are “reasonable consumers” acting reasonably under the

circumstances as defined by New York common law.




                                               7
                                      Kaplan Complaint, 2021
        Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 8 of 47 PageID #: 8


      36.     The Loan is a “debt” within the meaning of 15 U.S.C. §1692(a)(5) because it

arose from a transaction in which the money was used for personal, family, or household

purposes. Plaintiffs incurred the Loan to purchase the Home.

      37.     At all times relevant, CitiMortgage and CENLAR communicated with

Plaintiffs in attempting to collect the Loan on behalf of U.S. Bank National Association,

As Trustee.

      38.     CitiMortgage and CENLAR regularly use the mail and other instrumentalities

of interstate commerce to collect or attempt to collect debts owed or due or asserted to be

owed or due another.

      39.     CitiMortgage regularly and often represents the owners of mortgage notes

such as the defendant Trust and regularly engages in collection through foreclosure of debts

owed by consumers or communicates with mortgagors with respect to the servicing of

residential mortgage loans.

      40.     CitiMortgage is a “debt collector” as defined by 15 U.S.C. §1692(a)(6).

      41.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as this action arises

under federal law, to wit; RESPA and the FDCPA.

      42.     The case in controversy exceeds the threshold dollar amount for jurisdiction

to maintain this action and is between citizens of different states.

                                                8
                                       Kaplan Complaint, 2021
        Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 9 of 47 PageID #: 9


      43.     This Court has jurisdiction to hear this action pursuant to 28 U.S.C.

1332(a)(1).

      44.     The Court has jurisdiction to hear supplemental state law claims pursuant to

28 U.S.C. §1367.

      45.     At all times hereinafter mentioned, pursuant to 3 NYCRR §419.7

CitiMortgage and CENLAR as the loan servicers have a duty of fair dealing when engaging

in loan servicing activities with consumers.

      46.     At all times hereinafter mentioned, pursuant to 3 NYCRR §419.7

CitiMortgage and CENLAR had at respective dates in which each acted as the servicing

agents of the loan had and has a continuing duty to make borrowers in default aware of

loss mitigation options and services offered by the servicer.

      47.     At all times hereinafter mentioned, pursuant to 3 NYCRR §419.10

CitiMortgage and CENLAR had and has a continuing duty to comply with all applicable

federal and New York State laws and regulations relating to mortgage loan servicing,

including but not limited to RESPA, the Truth-in-Lending Act, 15 U.S.C. section 1600 et

seq. and regulation Z adopted thereunder, 12 C.F.R. section 226 et seq., section 6-k of the

Banking Law and article 9, title 3-A, of the Real Property Tax Law.




                                               9
                                      Kaplan Complaint, 2021
      Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 10 of 47 PageID #: 10


      48.     At all times hereinafter mentioned, pursuant to 3 NYCRR §419.6

CitiMortgage and CENLAR had and have a continuing duty to respond to consumer

complaints.

      49.     Venue lies in this District pursuant to 28 U.S.C. § 1391(b) as Plaintiffs

maintain the Home as their primary residence within this District.



                                THE MORTGAGE & NOTE

      50.     On August 16, 2006 Plaintiff Darren Kaplan borrowed the sum of $568,000

from Precision Financial, Inc., See Exhibit “A” [Complaint Attachment “1-1”], Note,

And Exhibit “B”, [Complaint Attachment “1-2”] Mortgage.

      51.     On or about January 11, 2011 CitiMortgage and Darren Kaplan entered into a

mortgage modification agreement wherein the mortgage modification agreement altered

the interest rate on the note pursuant to a “step” mortgage modification. See Exhibit “C”

[Complaint Attachment “1-3”],

      52.     Upon information and belief, the note was assigned to CitiMortgage in

November 2012.




                                               10
                                      Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 11 of 47 PageID #: 11


      53.    Through an assignment of the note to the Trust on or about May, 2014, U.S.

Bank as Trustee has the right as the holder of the note to collect payment under the note by

and through its Master Servicer and loan servicing agent, CitiMortgage.

      54.    Upon information and belief, as of April 1, 2019, CENLAR FSB has assumed

the sub-loan servicing responsibilities for the loan from CitiMortgage. See “Hello Letter”

April 10, 2019, Exhibit “D” [Complaint Attachment “1-4”]. Upon information and

belief, as of the date of the assignment of loan servicing to CENLAR, the Trust was the

holder of the note.

      55.    At all relevant times stated herein, CENLAR is and has been the loan servicing

agent for the Trust and or a sub-servicing agent for CitiMortgage concerning Kaplan loan.



                             BASIS FOR CLAIMS FOR RELIEF

      56.    The Plaintiffs are asserting a claim for relief against the Defendant,

CitiMortgage for breach of the specific Rules under Regulation X as set forth below. The

Plaintiffs have a private right of action under the Real Estate Settlement Procedures Act,

12 U.S.C. §2605(f), and 12 C.F.R. §1024.35 and 12 C.F.R. §1024.41. This action seeks

damages for these breaches and demands for includes actual damages, costs, statutory

damages and attorney’s fees. The Plaintiffs also make claims under state law for violations

                                               11
                                      Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 12 of 47 PageID #: 12


of GBL §349 for unfair and deceptive trade practices and the Plaintiffs claim actual

damages and punitive damages.

      57.    Plaintiff’s claims arise pursuant to a set of events involving the foreclosure of

the home located in Suffolk County, State of New York.

      58.    The basis of the complaint is that defendants CitiMortgage and CENLAR FSB

have violated federal and state law by moving the state court foreclosure action to judgment

without providing a lawful review of the Plaintiff’s loan modification applications. Plaintiff

moved for judgment of foreclosure and sale on August 13, 2019 by filing a motion on

behalf of he owner of he note with authority pursuant to the Pooling and Servicing

Agreement that created the Trust. The motion seeks a judgment of foreclosure and sale and

is recorded on the NYSCEF system.

      59.    In 2014, US Bank National Association As Trustee For CMALT REMIC Series

2006-A5 – REMIC Pass-Through Certificates Series 2006-A5, commenced an action in

New York State Supreme Court for the County of Suffolk under Index Number:

66477/2014 to foreclose the Kaplan’s home.

      60.    Plaintiff-Kaplan made application for mortgage loan modifications while the

foreclosure action is pending.




                                                12
                                       Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 13 of 47 PageID #: 13


       61.    CitiMortgage did not review Plaintiffs for a permanent mortgage

modification. Or, if CitiMortgage claims that it did review Plaintiffs for a permanent

mortgage modification, then CitiMortgage manipulated the process to deny Plaintiff the

ability to submit a meaningful appeal of the denial of the modification.

       62.    Defendant’s failure to review Plaintiff for a permanent loan modification was

an element of Defendant’s plan to coerce Plaintiff into a short sale, cash for keys or other

non-home retention option. Plaintiff earns and realizes a larger profit from the servicing of

a defaulted loan than from servicing of a performing or modified loan. Moreover, once the

Defendant’s loan is modified by CitiMortgage and then by CENLAR the discount on the

note would be impacted such that the loan as a performing loan is less desirable and less

valuable to purchasers of the modified note on the secondary market. CitiMortgage has a

financial incentive not to modify Plaintiff’s loan and has engaged in deceptive practices to

obstruct and obfuscate the loan modification process so that the Kaplan’s application would

result in a denial.

       63.    The statutory scheme is in place specifically to prevent the outcome that result

that Plaintiff experiences here. Plaintiff seeks to apply the statutory scheme to recover

damages from Defendants for violations of 12 C.F.R. §1024.35, 12 C.F.R. §1024.36, 12




                                                 13
                                        Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 14 of 47 PageID #: 14


and §1024.41 for failing to properly review Plaintiffs for a loan modification and for

unlawfully advancing the foreclosure to judgment of foreclosure and sale.

      64.    The practice described above is known as “dual tracking” and was engaged in

by CitiMortgage and CENLAR. Said practice is unlawful pursuant to 12 C.F.R.

§1024.41(g) and pursuant to New York State laws, specifically 3 NYCRR §419.7, 3

NYCRR §419.10.

      65.    Plaintiffs also seek damages from Defendants for its failure to correct errors

of which Defendant was given lawful notice pursuant to 12 C.F.R. §1024.35. Specifically

CitiMortgage’s failure to provide accurate information to thee Borrowers pursuant to 12

C.F.R. §1024.35(7) and 12 C.F.R. §1024.35(11). Exhibit “E” infra.

      66.    Plaintiffs also seek damages pursuant to GBL §349(a) based upon civil fraud

by CitiMortgage’s and CENLAR’s unfair and deceptive trade practices arising from their

failure to have adequate processes and procedures to properly address and process requests

for mortgage assistance in compliance with CitiMortgage’s and CENLAR’s legal

responsibilities.

      67.    Plaintiffs believe that the statutory regime is designed to make the mortgage

modification process transparent. The statutory regime is designed to ensure that borrowers

have a statutory right to determine and review all documents that concern the servicing of

                                               14
                                      Kaplan Complaint, 2021
      Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 15 of 47 PageID #: 15


their mortgage loan. This includes the valuation of their homes, the instruments upon

which the payment is based and calculated. It further includes the right to see a complete

accounting for all monthly principal, interest, taxes and insurance paid on behalf of the

borrowers.

      68.    Where borrowers seek mortgage assistance and permanent mortgage

modification, the statutory scheme ensures that the applicants for permanent mortgage

modification are made aware of all loss mitigation options available to them. If certain

options are not available, the servicer, here CitiMortgage and CENLAR, must provide a

reasonable explanation as to why the options are not available to the borrowers pursuant to

12 C.F.R. §1024.41(d) and 12 C.F.R. §1024.41(c).

      69.    Where borrowers’ application for a mortgage modification is denied, the

statute provides for a written explanation of the denial and an appeal process pursuant to

12 C.F.R. §§1024.41(d) and (h).

      70.    The statutory scheme is designed to ensure that borrowers who apply for loan

modifications are evaluated fairly and that the programs and criteria under which they are

reviewed are made transparent and applied equitably and fairly.

      71.    The borrowers have the right to seek specific information concerning the

mortgage servicing of their loan pursuant to 12 C.F.R. §1023.36.

                                               15
                                      Kaplan Complaint, 2021
      Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 16 of 47 PageID #: 16


      72.      Plaintiff served CitiMortgage with requests for information pursuant to 12

C.F.R. 1023.36.

      73.      Plaintiff also served CitiMortgage with notices of error pursuant to 12 C.F.R.

§1024.35.

      74.      CitiMortgage failed to timely provide accurate information pursuant to 12

C.F.R. §1024.36.

      75.      CitiMortgage failed to correct its errors pursuant to 12 C.F.R. §1024.35.

      76.      CitiMortgage’s conduct violate its respective legal obligations under RESPA.

      77.      CitiMortgage’s conduct is deceptive and unfair by establishing policies and

procedures that are in derogation of their respective legal obligations under State and

Federal law with respect to the processing of requests for mortgage assistance or loss

mitigation.

      78.      CitiMortgage solicited the Kaplans and consumers at large to modify their

mortgages by the use of form letters mailed to the consumers at their respective homes or

to their attorneys. Once the consumer-borrowers apply for loss mitigation CitiMortgage

continued to communicate with consumers by form letters that are likely mailed to tens of

thousands of borrowers who are trying to modify their mortgages so that they can avoid

foreclosure.

                                                 16
                                        Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 17 of 47 PageID #: 17


      79.       CitiMortgage’s conduct, policies and procedures result in steering consumers

away from affordable permanent mortgage modifications and ultimately cause needles

harm to consumers rather than help consumers. The harm caused results in the loss of

consumers’ homes to foreclosure where a home retention option is otherwise available.

      80.       CitiMortgage’s conduct here is a matter of standard policy in that each has a

duty as a loan servicer to review all delinquent borrowers that apply for loan modifications

under procedural and substantive rules and laws established by New York State, federal

law pursuant to RESPA and pursuant to rules established by the Department of the

Treasury.

      81.       Plaintiff is a consumer and CitiMortgage’s acts are directed specifically

against Plaintiffs as consumers and generally as a class of consumers at large.

      82.       CitiMortgage’s conduct is unfair and deceptive and violates the obligations of

good faith imposed under New York State Law and its obligations under RESPA and other

federal laws.

      83.       CitiMortgage’s conduct specifically injured the plaintiff in this action and said

conduct is the direct proximate cause of the harm and injuries to the Kaplans and

mortgagors as consumers that CPLR §3408, 3 NYCRR §419, and RESPA are meant to




                                                   17
                                          Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 18 of 47 PageID #: 18


prevent.1 By engaging in this unlawful conduct CitiMortgage has caused Plaintiff to suffer

economic and non-economic damages. The purpose of the federal and state laws is to make

the loan modification application process transparent and to give the borrower who has

been unlawfully denied remedies at law to seek damages against the loan servicer that

violates the law.

       84.    At times material to this action CitiMortgage were acting as the agent of the

Trust. There is a written agreement designating CitiMortgage as the agent of U.S. Bank as

the Trustee and the relationship of the parties and their course of conduct establishes their

principal agent relationship such that U.S. Bank National Association is liable for the

actions of CitiMortgage in this matter through the doctrines of apparent agency, actual

agency, respondeat superior, alter ego and principal-agent liability.

       85.    CitiMortgage’s conduct results in the denial of the Plaintiffs’ opportunity to

obtain an affordable permanent mortgage modification while denying the Plaintiffs’ rights

to review the criteria used by CitiMortgage for transparency, accuracy and truthfulness.

Foreclosure defendants lose equity in their homes and are deprived of possession of their

homes due to foreclosure where a viable home retention option is available.



1
  3 NYCRR §419.10(a)(1) identifies the purposes of the Rule as to prohibit loan servicers from
“engaging in unfair or deceptive business practices or misrepresenting or omitting any material
information in connection with the servicing of a mortgage loan . . . “
                                                      18
                                            Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 19 of 47 PageID #: 19


      86.    Plaintiffs have been damaged by Defendants’ conduct and seek actual

damages, statutory damages and punitive damages as allowed under the law, as a jury

deems proper and may award.

              PLAINTIFF’S LOAN MODIFICATION APPLICATIONS

      87.    Since the commencement of this action, Defendants have applied for a loan

modification with CitiMortgage on three separate occasions in May 2016, January 2017,

October 2018 and again to CENLAR, the default loan servicer as recently as April 2019

and May 2020.

      88.    Defendant maintains that he has been able to meet the criteria for approval for

a HAMP Tier II modification while that program was in effect and available to borrowers.

Since the expiration of the HAMP program Defendant has applied for loss mitigation with

CitiMortgage and then CENLAR. Plaintiffs believe that Citi performed cursory and

unlawful reviews of their loss mitigation applications and that Citi have been and continue

to “dual track” their loan.

      89.    Dual tracking is prohibited pursuant to state and federal law. Dual tracking is

a colloquial term that describes a Mortgagee/Loan Servicer-Plaintiff simultaneously

pursuing a mortgage modification and advancing the foreclosure case to judgment and sale.




                                               19
                                      Kaplan Complaint, 2021
         Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 20 of 47 PageID #: 20


                        The First Application for Modification May 2016
                                     Pattern And Practice

       90.    The instant action was commenced in 2014. Darren Kaplan has been gainfully

employed since 2016 and has sufficient income to sustain a modified mortgage payment.

The Kaplans began making application for modification of their loan on May 25, 2016.

CitiMortgage closed the application submitted in 2016.

       91.    Plaintiff appealed the decision and received the attached letter from

CitiMortgage dated October 21, 2016 denying the appeal of Citi’s prior denial of the

Defendants’ application for loan modification. Please see Exhibit “E” [Complaint

Attachment “1-5”].

       92.    Any misfeasance by Defendant-CitiMortgage concerning violations of

RESPA from the 2016 application are included here as proof of pattern and practice. No

claim is made for violations against CitiMortgage for violations prior to June 2017.

       93.    The instant action is timely for all violations by CitiMortgage and CENLAR

that occurred after March 2020 due to Executive Order of the Governor of the State of New

York.2

                 The Second Application for Modification Ending June 2017,
                                   Pattern And Practice

2
 See New York Executive Orders 202.14, 202.28, 202.38, 202.48, 202.55, 202.55.1 and
202.60, at https://www.governor.ny.gov/executiveorders
                                                    20
                                          Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 21 of 47 PageID #: 21


       94.   On or about January 19, 2017 Defendant applied to CitiMortgage for a second

modification. Please see application cover page to establish the date of application. Please

see Exhibit “F” [Complaint Attachment “1-6”].

       95.   On April 4, 2017 Citi transmitted a denial letter to Defendant. The April 4,

2017 denial letter states that Darren Kaplan was denied the HAMP mod program because

the NPV analysis disqualified the loan. The letter also disqualifies Darren Kaplan from the

CitiMortgage proprietary modification program because he already exceeded the number

of modification available under that program. Exhibit “G” [Complaint Attachment “1-

7”].

       96.   On April 14, 2017 Plaintiff transmitted a Notice of Error in response to the

denial wherein Plaintiff stated that the review of his loan modification was unappealable

because CitiMortgage failed to provide adequate notice of the reason for the denial.

Exhibit “H” [Complaint Attachment “1-8”]. On that same day Plaintiff transmitted a

Notice of Error to CitiMortgage identifying certain errors concerning Citi’s review process.

See Exhibit “I” [Complaint Attachment “1-9”]. On April 18, 2017 Plaintiff transmitted

a request for information to CitiMortgage concerning its los mitigation options available

for the Kaplans. Exhibit “J” [Complaint Attachment “1-10”].




                                               21
                                      Kaplan Complaint, 2021
        Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 22 of 47 PageID #: 22


        97.    On April 19, 2017 CitiMortgage transmitted a letter seeking additional

documents stating that the documents submitted are “stale”. An examination of the

documents submitted as of the date of application, January 19, 2017, were in fact all timely.

The fact that CitiMortgage did not review the application for more than 120 days does not

change the fact that all the submissions in the application were current and timely, and not

“stale” as of the date of application. Please see Exhibit “K” [Complaint Attachment “1-

11”].

        98.    On or about May 3, 2017 CitiMortgage transmitted a letter of denial of

Kaplan’s appeal of its denial for modification application. Please see Exhibit “L”

[Complaint Attachment “1-12”].

        99.    On May 24, 2017 Defendant transmitted Request for Information to

CitiMortgage in statutory form pursuant to 12 C.F.R. §1024.36. Exhibit “M” [Complaint

Attachment “1-13”]. The substance of the request was to inquire as to what home retention

programs CitiMortgage had available for Darren Kaplan and what programs CitiMortgage

had reviewed Darren Kaplan for.

        100.   On or about June 5, 2017 CitiMortgage transmitted a letter to Defendant’s

counsel stating that it had received and reviewed the Requests for Information dated May




                                                22
                                       Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 23 of 47 PageID #: 23


24, 2019, and April 18, 2017. See June 5, 2017 letter, Exhibit “N” [Complaint

Attachment “1-14”].

      101.   The June 5, 2017 letter identifies the May 23 response as a response to a

Notice of Error from Citi to Plaintiff, specifically Plaintiff’s letter dated April 18, 2017

where Plaintiff requested information concerning questions numbered “3”, “4” and “10”.

Exhibit “O” [Complaint Attachment “1-15”]. CitiMortgage’s response was

purposefully evasive and unresponsive to Plaintiff’s Notice of Error and to Plaintiff’s

subsequent Requests for Information. Moreover, The Citi identifies its response as a

response to a Notice of Error. Citi mischaracterizes its response. Plaintiff’s letter is a

second Request for Information for the same information that had not been previously

provided specifically as follows:

      3. Please provide a list of home retention programs that are available per the investor
      if this Mortgage Loan.
      4. Please provide the details for eligibility and qualification of all home retention
      programs per the investor of this loan.
      10. “Copies of all lost mitigation rules, polices or procedures that are applicable to
      the mortgage loan identified herein.”

      102.   Citi has made intentional misstatements of material fact concerning the

reasons for denial of Darren Kaplan’s January 2017 mortgage modification application.




                                               23
                                      Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 24 of 47 PageID #: 24


                   The Third Application for Modification October 2018
                                   Pattern And Practice

      103.   On October 26, 2018 Plaintiff submitted his third application for mortgage

modification to Plaintiff CitiMortgage. Please see Exhibit “P [Complaint Attachment

“1-16”].

      104.    On November 14, 2018 CitiMortgage transmitted a denial letter to Plaintiff.

The reason given for the denial is that Plaintiff did not have a temporary hardship and that

he received the maximum number of modifications. Please see Exhibit “Q” [Complaint

Attachment “1-17”].

      105.    On December 14, 2018 Plaintiff transmitted an appeal letter to CitiMortgage.

Please see Exhibit “R” [Complaint Attachment “1-18”]. The basis for the appeal is that

CitiMortgage failed to provide an adequate basis for the denial and had created false

pretexts for the denial.

      106.   Plaintiff could not assert fact in his appeal to the denial because the denial was

conclusory and unspecific and did not contain information to which the Plaintiff could raise

a specific factual objection.

      107.   On December 21, 2018 CitiMortgage denied Plaintiff’s appeal. The basis for

the denial was that Mr. Kaplan “did not meet the program requirement of having a

temporary hardship” . . ., and that he “received the maximum number of modifications
                                                24
                                       Kaplan Complaint, 2021
      Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 25 of 47 PageID #: 25


under the program”. Exhibit “S” [Complaint Attachment “1-19”]. The reasons provided

by CitiMortgage for the denial of the appeal is likewise conclusory and unspecific.

      108.   On or about April 10, 2019 Cenlar Mortgage transmitted to Plaintiff a letter

indicating that it had assumed the loan servicing for Plaintiff’s loan from CitiMortgage.

See Exhibit “T” [Complaint Attachment “1-20”].

                      The Fourth Application for Modification May 2019
                                   Pattern And Practice


      109.   On or about May 2, 2019 Plaintiff applied to CENLAR for a fourth

modification.

      110.   On July 11, 2019 Plaintiff received a letter from CENLAR Mortgage

indicating that the application for modification was complete.

      111.      On or about August 7, 2019 CENLAR transmitted a letter of denial to

Plaintiff. Please see Exhibit “U” [Complaint Attachment “1-21”]., letter dated August

7, 2019. The letter indicated that the basis for denial was based upon three programs,

Repayment Plan, Forbearance, and the Supplemental Modification.

      112.      The reason provided by CENLAR for its denial to the borrower for the

“Repayment Plan” is that the borrower’s income was insufficient to qualify for

homeowner’s assistance plan.

                                               25
                                      Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 26 of 47 PageID #: 26


      113.   The reason provided by CENLAR for the denial to the borrower for its

“Special Forbearance” plan is that the account was delinquent past the maximum number

of months allowed.

      114.   The reason provided by CENLAR for the denial to the borrower for its

“Supplemental Modification” is threefold; First, that the borrower’s account is not eligible

for additional assistance. Second, that the mortgage failed the Net Present Value Test, and

third, that the modified principal and interest payment would exceed the targeted principal

and interest payment per the investor’s requirements.

      115.   The boilerplate form letter continued and offered the borrower non-retention

options consisting of short sale and deed in lieu of foreclosure.

      116.   The letter provided for borrower’s right to appeal the August 7, 2019 denial

to September 16, 2019.

      117.   On August 13, 2019 Plaintiff e-filed served its Notice of Motion for Judgment

of foreclosure and sale.

      118.   On August 15, 2019 Plaintiff transmitted a Notice of Error to Plaintiff stating

that it was engaging in “dual tracking” in violation of 12 C.F.R. §1024.41(g) because the

Plaintiff was moving for judgment before the appeal period provided for in its denial letter

had expired. Please see Exhibit “V” [Complaint Attachment “1-22”], letter dated August

                                                26
                                       Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 27 of 47 PageID #: 27


15, 2019. The Notice of Error put Defendants on notice that it had not conducted a lawful

review of the application.

      119.   On September 16, 2019 Plaintiff-Kaplan transmitted his appeal letter wherein

he appealed the denial of his May 2, 2019 application for loss mitigation with a home

retention option. Please see Exhibit “W” [Attachment “1-23”], letter dated September

16, 2019.

      120.   On October 7, 2019 Plaintiff transmitted a Notice of Error to CENLAR

identifying CENLAR’s violation of 12 C.F.R. §1024.41(g) including CENLAR’s failure

to address the deficiencies in its review of Plaintiff’s applications for mortgage

modification. Please see Exhibit “X” [Complaint Attachment “1-24”], letter dated

October 8, 2019.

      121.   Defendants CitiMortgage and CENLAR’s use of a form letter to deny the

Plaintiffs’ loan modification is a per se violation of New York General Business Law §349.

Defendant CENLAR and CitiMortgage routinely use identical form letters with nearly

identical boilerplate language to transmit denials for loan modifications received from the

general public for loans wherein CitiMortgage is the Master Servicer of the loan pool that

owns the loan.




                                               27
                                      Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 28 of 47 PageID #: 28


      122.   At all times the form letters used by CENLAR are mailed to consumers at the

direction and upon the instruction of CitiMortgage as Master Servicer for the trust that

owns the respective loan.

                     PATTERN & PRACTICE OF SERVICING ABUSE


      123.   CitiMortgage and CENLAR have engaged in a pattern and practice of

misconduct with an intent to subvert the consumer protections provided by federal law

within the context of this action by on more than three occasions failing to respond to

requests for information, failing to correct errors when given legal notice thereof and on at

least two occasions moving the matter to foreclosure and sale without conducting a lawful

review of Plaintiff’s modification application.

      124.   CitiMortgage and CENLAR’s conduct are aimed at all consumers because the

loan servicers communicate with borrowers by using form letters that contain boilerplate

language to induce borrowers to apply for loss mitigation and also to inform borrowers of

denials of their applications.

      125.   These denial letters are generated automatically and have little or no relevance

to the merits of the borrowers’ applications and provide no basis for the grounds for an

appeal under State and federal law.



                                                28
                                       Kaplan Complaint, 2021
      Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 29 of 47 PageID #: 29


      126.   The Consumer Financial Protection Bureau maintains a database of consumer

complaints. The consumer complaints are submitted by the general public and are

published on the database. The data base is accessible to the general public and may be

found at the footnoted web address.

      127.   Plaintiff’s counsel searched the CFPB database for mortgage loan servicing

complaints for consumers experiencing trouble with loss mitigation, with narratives only,

against CitiMortgage between the dates of the parameters entered for the search is all

complaints against Citibank [Citibank and CitiMortgage are grouped together] from

January 1, 2017 to the May 25, 2021. The search revealed 174 complaint results for home

mortgages. Please see PDF printout of the search results annexed hereto as Exhibit “Y”

[Complaint Attachment “1-25”].

      128.   In every complaint identified in Exhibit “Y” the complaining consumer

identifies themselves as a person who is “struggling to pay the mortgage.” The substance

of the complaints to the CFPB is that Citibank/CitiMortgage is unresponsive to their

applications for loan modifications. The complaints also indicate that CitiMortgage

actively obstructs and frustrates the mortgage modification process to the detriment of

consumers that leads to foreclosure.




                                                29
                                       Kaplan Complaint, 2021
          Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 30 of 47 PageID #: 30


      129.     The consumer complaints from other consumers together with the four

unlawfully reviewed applications from the Plaintiff herein establish a pattern and practice

that is legally sufficient to establish a threshold record of abuse to satisfy the “pattern and

practice” required in the statute.

         FIRST CAUSE OF ACTION; AGAINST CITIMORTGAGE
 FAILING TO CORRECT ERRORS AND FOR DUAL TRACKING PUSRUANT
    TO 12 C.F.R. §1024.35, 12 C.F.R. §1024.41(d) and 12 C.F.R. §1024.41(h)

      130.     Plaintiff realleges all facts contained in prior paragraphs as if fully rewritten

herein.

      131.     Pursuant to 12 C.F.R. §1024.35 Defendant CitiMortgage failed to correct its

error(s) in failing to provide adequate information regarding the Plaintiff’s requests for

information.

      132.      On April 14, 2017 Plaintiff transmitted a Notice of Error to CitiMortgage in

statutory form pursuant to 12 C.F.R. §1024.35. Plaintiff’s Notice of Error specifically

addressed certain deficiencies identified here at paragraph “92” of this complaint.

      133.     As per the response to the Notice of Error delivered to Darren Kaplan dated

May 23, 2017, CitiMortgage failed to correct its failure to address the following requests

for information items contained in “RFI #1” which require responses to the following

requests:

                                                  30
                                         Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 31 of 47 PageID #: 31


                  3. Please provide a list of home retention programs that are available per
                  the investor if this Mortgage Loan.
                  4. Please provide the details for eligibility and qualification of all home
                  retention programs per the investor of this loan.
                  10. “Copies of all lost mitigation rules, polices or procedures that are
                  applicable to the mortgage loan identified herein.”


      134.     Plaintiff’s May 23 response [annexed to Citi June 5 Letter, part of Exhibit

“L”] specifically evaded responding to questions “3”, “4” and “10” despite being required

by statute to reply accurately. There is nothing privileged or confidential regarding

Defendant’s request to Plaintiff to identify the loan modification program under which he

was reviewed. In fact it is unlawful for Plaintiff not to respond accurately to this request.

See 12 C.F.R. §1024.38(b)(2), 12 C.F.R. §1024.41(d).

      135.     12 C.F.R. §1024.36 creates a legal duty to respond to requests for the

information requested by the borrower pursuant to 12 C.F.R. §1024.38. Defendants

CitiMortgage and CENALR violated 12 C.F.R. §§1024.35(e)(1) and (e)(4) when it failed

to correct the error respond to the Notice of Error by correcting the failure to respond to

said Notice.

      136.     12 C.F.R. § 1024.41(c) requires that CitiMortgage describes the servicer’s

duties in connection with the loss mitigation and loan modification application process.


                                                 31
                                        Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 32 of 47 PageID #: 32


12 C.F.R. § 1024.41(d) sets forth the requirement that the loan servicer must disclose the

“specific reason or reasons” for denial.

      137.    CitiMortgage’s May 23, 2017 response [annexed to Citi June 5, Letter, part

of Exhibit “N”] specifically evaded responding to questions “3”, “4” and “10” despite

being required by statute to reply accurately. There is nothing privileged or confidential

regarding Defendant’s request to Plaintiff to identify the loan modification program

under which he was reviewed. In fact, it is unlawful for Plaintiff not to respond

accurately to this request. See 12 C.F.R. §1024.41(d).

      12 C.F.R. § 1024.41(d) (“Denial of loan modification options”) states in full:
      (d) Denial of loan modification options. If a borrower's complete loss mitigation
      application is denied for any trial or permanent loan modification option available
      to the borrower pursuant to paragraph (c) of this section, a servicer shall state in
      the notice sent to the borrower pursuant to paragraph (c)(1)(ii) of this section the
      specific reason or reasons for the servicer's determination for each such trial or
      permanent loan modification option and, if applicable, that the borrower was not
      evaluated on other criteria. [emphasis added].

      138.    12 C.F.R. § 1024.41(h) then sets forth the appeal process after denial of loss

mitigation:

         (h) Appeal process:
      (1) Appeal process required for loan modification denials. If a servicer receives a
      complete loss mitigation application 90 days or more before a foreclosure sale or
      during the period set forth in paragraph (f) of this section, a servicer shall permit a
      borrower to appeal the servicer's determination to deny a borrower's loss mitigation
      application for any trial or permanent loan modification program available to the
      borrower.
                                                32
                                       Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 33 of 47 PageID #: 33


      (2) Deadlines. A servicer shall permit a borrower to make an appeal within 14 days
      after the servicer provides the offer of a loss mitigation option to the borrower
      pursuant to paragraph (c)(1)(ii) of this section.
      (3) Independent evaluation. An appeal shall be reviewed by different
      personnel than those responsible for evaluating the borrower's complete loss
      mitigation application.
      (4) Appeal determination. Within 30 days of a borrower making an appeal, the
      servicer shall provide a notice to the borrower stating the servicer's determination
      of whether the servicer will offer the borrower a loss mitigation option based upon
      the appeal and, if applicable, how long the borrower has to accept or reject such an
      offer or a prior offer of a loss mitigation option. A servicer may require that a
      borrower accept or reject an offer of a loss mitigation option after an appeal no
      earlier than 14 days after the servicer provides the notice to a borrower. A
      servicer's determination under this paragraph is not subject to any further appeal.

      139.   Plaintiff has had to engage counsel to enforce their rights under RESPA and

have paid attorney’s fees to their counsel solely for the purpose of sending requests for

information and notices of error and communicating with the Servicer in an attempt to

avoid litigation and obtain an affordable loan modification.

      140.   CitiMortgage’s actions prevented the Plaintiff from obtaining sufficient

information to properly evaluate the mortgage relief options available and the criteria under

which their application was considered. CitiMortgage has obfuscated the process and made

the loss mitigation process opaque so that consumers such as the Kaplans cannot review

the information used to formulate the offer for loss mitigation for accuracy.

      141.   CitiMortgage’s actions have prevented the loan from being modified and

caused the foreclosure action to progress to a motion for judgment. The Defendants’
                                                33
                                       Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 34 of 47 PageID #: 34


conduct results in the denial of the Plaintiffs’ opportunity to obtain an affordable permanent

mortgage modification while denying the Plaintiffs’ rights to review the criteria used by

the Trust and its agents for transparency, accuracy and truthfulness. Foreclosure defendants

lose equity in their homes and are deprived of possession of their homes due to foreclosure

where a viable home retention option is available.

      142.   Defendants’ conduct specifically injured the plaintiffs in this action and said

conduct is the direct proximate cause of the harm and injuries to the Plaintiffs and to

mortgagors as consumers that CPLR §3408, 3 NYCRR §419, and RESPA are meant to

prevent. By engaging in this unlawful conduct Defendants have caused Plaintiff to suffer

economic and non-economic damages. Defendants’ obstruction of the lawful modification

process is the direct cause of the Plaintiff being unable to avail herself of being able to

mitigate the arrears and repay the arrears to cure the delinquency pursuant to a lawful

process governed by RESPA and 3 NYCRR §419.

      143.   Defendants’ conduct is not the proximate cause of the Plaintiff’s default.

      144.   Defendants’ conduct is the proximate cause of the Plaintiff’s inability to cure

the default and all damages that extend from Defendant’s unlawful misconduct.

      145.   Plaintiffs have suffered actual damages in the form of economic damages

resulting from CitiMortgage’s misconduct in the form of attorney’s fees, accrued mortgage

                                                34
                                       Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 35 of 47 PageID #: 35


interest, costs, time spent attempting to obtain mortgage assistance including both personal

and work time.

      146.    Plaintiffs have suffered further damage because Plaintiffs would have been

eligible for a loan modification under the HAMP guidelines.

      147.    But for the unlawful failure to review Plaintiffs for a loan modification and

for the resulting denial of the loan modification, Plaintiff have lost substantial equity in

their home.

      148.    Damages for lost equity are measurable and are not speculative based upon

current real estate values and market interest rates as compared to the amount owed by

Plaintiffs and the future value of the home capitalized at a fixed interest rate marked to

current interest rates or the interest rate at the time of the CitiMortgage’s/Defendants’

malfeasance.

      149.    Plaintiff has also suffered actual damages in the form of noneconomic

damages resulting from Citi’s misconduct in the form of mental anguish, a category of

damages within which Plaintiff include stress, distress, worry, loss of sleep, anxiety,

nausea, fear, pain and suffering, and temporary loss of a normal life resulting from the

impact of Citi’s misconduct on Darren Kaplan’s normal life.




                                                35
                                       Kaplan Complaint, 2021
          Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 36 of 47 PageID #: 36


      WHEREFORE, premises considered, Plaintiff demands judgment against

CitiMortgage for all lawful damages in an amount the jury deems reasonable and may

award.

             SECOND CAUSE OF ACTION AGAINST CITIMORTGAGE
          CIVIL FRAUD AND FOR UNFAIR AND DECEPTIVE PRACTICES
                         PURSUANT TO G.B.L. §349

      150.     Plaintiff realleges all facts contained in prior paragraphs as if fully rewritten

herein.

      151.     The Plaintiff sought mortgage assistance and permanent mortgage

modification. Plaintiff applied for loan applications with CitiMortgage The statute requires

that the mortgage loan servicer must provide to Plaintiff a written explanation of the denial

and an appeal process pursuant to 12 C.F.R. §§1024.41(d) and (h).

      152.     The statutory scheme under which the mortgage modification process is

governed is meant to allow homeowner consumers in general, and the Plaintiffs

specifically, to avoid foreclosure and the loss of his/their home(s) at auction. The statute

was created to ensure that loan servicers as defined by statute evaluate homeowner-

borrowers fairly and that the programs and criteria under which they are reviewed are made

transparent and applied equitably and fairly.




                                                  36
                                         Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 37 of 47 PageID #: 37


      153.   CitiMortgage failed to conduct a lawful review of the borrower’s mortgage

loan modification applications. CitiMortgage’s conduct violate the respective legal

obligations due to homeowner consumer borrowers in general and to Plaintiff specifically.

Instead of having the mortgage modification application reviewed for a home retention

option, Defendants provided Plaintiff with an approval for “short sale”, which is a non-

home retention option. Short sale is a scenario that allows the borrower to sell the home

prior to foreclosure sale on the open market voluntarily prior to judgment to avoid a

possible deficiency judgment in the event the lender chooses to pursue that remedy after

the foreclosure sale.

      154.   The short sale option is designed to permit the owner of the note to mark its

tax basis as a loss for tax purposes when in reality the sale of the property is a net gain for

the investor-lender.

      155.   The modification option is a worst-case scenario for the lender because if the

lender modifies the loan it has to maintain reserves of tier 1 capital against the “impaired”

non-performing loan for the life of the loan.

      156.   CitiMortgage’s conduct is specifically designed to defraud consumers by

establishing policies and procedures that are in derogation of legal obligations under State




                                                 37
                                        Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 38 of 47 PageID #: 38


and Federal law with respect to the processing of requests for mortgage assistance or loss

mitigation.

      157.    The form letters used by CitiMortgage to communicate with borrowers

concerning loan modifications are intentionally deceptive and harmful because the letters

are based upon false information concerning the results of erroneous and misleading

reviews of loan modification applications by the loan servicers.

      158.    When Plaintiff made specific requests pursuant to law to regarding each

respective loan servicer’s policies and procedures, the requests were ignored.

      159.    CitiMortgage’s conduct, policies and procedures result in steering consumers

away from affordable permanent mortgage modifications and ultimately cause needles

harm to consumers rather than help consumers. The harm caused results in the loss of

consumers’ homes to foreclosure where a home retention option is otherwise available.

      160.    CitiMortgage’s conduct here is a matter of standard policy in that as loan

servicers, each has a legal obligation to review all delinquent borrowers that apply for loan

modifications under procedural and substantive rules and laws established by New York

State, federal law pursuant to RESPA and pursuant to rules established by the Department

of the Treasury. The suppression or omission of these facts from consumers seeking




                                                38
                                       Kaplan Complaint, 2021
          Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 39 of 47 PageID #: 39


mortgage assistance thwarts consumers’ rights to access this information and make

informed decisions about offers of mortgage assistance.

      161.     Plaintiff has suffered actual damages in the form of economic damages

resulting from CitiMortgage’s misconduct in the form of attorney’s fees, accrued mortgage

interest, costs, time spent attempting to obtain mortgage assistance including both personal

and work time.

      162.     Plaintiff has suffered actual damages in the form of noneconomic damages

resulting from CitiMortgage’s misconduct in the form of mental anguish, a category of

damages within which Plaintiff has suffered include stress, distress, worry, loss of sleep,

anxiety, nausea, fear, pain and suffering, and temporary loss of a normal life resulting from

the impact of their misconduct on Darren Kaplan’s normal life.

      WHEREFORE, premises considered, Darren Kaplan demands judgment against

CitiMortgage for all lawful damages in an amount the jury deems reasonable and may

award.

 THIRD CAUSE OF ACTION AGAINST CITIMORTGAGE AND CENLAR FSB
               JOINTLY, VIOLATION OF NY GBL§349

      163.      Plaintiffs reallege all facts contained in prior paragraphs as if fully rewritten

herein.



                                                   39
                                          Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 40 of 47 PageID #: 40


       164.   This Third Cause of Action seeks damages against both CitiMortgage and

CENLAR FSB for violations that occurred after CENLAR FSB identifies itself to the

borrowers as the transferee servicer in April 2019.

       165.   On or about May 2019 Plaintiff submitted an application for mortgage

modification with CENLAR FSB. On or about August 7, 2019 Defendant CENALR

transmitted a denial letter stating that he had been denied for all home retention options.

See supra Exhibit “U”.

166.   The language used in the form denial letter at issue here is likely to mislead a

reasonable consumer acting reasonably under the circumstances because the language used

would cause a reasonable consumer to be unclear about the reason for the denial.

       167.   The denial letter did not provide a specific reason for the denial. Plaintiffs who

appealed the form generated denials in a timely manner were essentially meaningless

because CENLAR did not perform a calculation for a modification that could result in an

appealable decision. The deception is aimed at the general public and to consumers whose

loans are serviced by CitiMortgage and CENLAR.

       168.   CitiMortgage and CENLAR engage in a pattern and practice against all

consumers who are struggling to pay their mortgages and who seek mortgage assistance in

an effort to obtain a home retention option.

                                                 40
                                        Kaplan Complaint, 2021
      Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 41 of 47 PageID #: 41


      169.   As a result of CENLAR’s failure to comply with and and 3 NYCRR §419(7),

3 NYCRR §419(10), 12 C.F.R. §1024.38(a), (b)(1), (b)(2)(i) and (b)(2)(ii) Plaintiffs were

not properly evaluated for home retention options pursuant to 12 C.F.R. §1024.41(c) and

12 C.F.R. §1024.41(d) and 3 NYCRR §419(10).

      170.   Before the time period in which Plaintiff could appeal the denial of the loan

modification, September 16, 2019, on August 13, 2019 Plaintiff moved for judgment of

foreclosure and sale by serving its motion on the NYSCEF system. This is a direct violation

of 12 C.F.R. §1024.41(g) and 3 NYCRR §419 (10).

      171.   Instead of conducting a proper review pursuant to transparent guidelines and

loss mitigation procedures that are required to be made available to borrowers pursuant to

12 C.F.R. §1024.38, 12 C.F.R. §1024.41 and 3 NYCRR §419(10)(a)(5). CENLAR

engages in deceptive practices to avoid disclosure to consumers of said policies and

procedures. The suppression or omission of these facts from consumers seeking mortgage

assistance thwarts consumers’ rights to access this information and make informed

decisions about offers of mortgage assistance.

      172.   Citi’s and CENLAR’s actions are in derogation of federal and state law that

require transparency in the mortgage loan servicing and mortgage modification application

process.

                                               41
                                      Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 42 of 47 PageID #: 42


      173.   Upon information and belief, Defendants have failed to consider all mortgage

assistance programs by steering consumers to programs of Defendants’ choosing that are

financially advantageous to defendants. Defendants’ actions jointly and severally have

prevented the loan from being modified and has directly caused the foreclosure action to

progress to a motion for judgment.

      174.   Citi and CENLAR are engaged in a pattern and practice of conduct that is

hostile to Plaintiffs’ rights to a good faith, lawful, and compliant review of requests for

mortgage assistance in derogation of the letter and the spirit of the applicable law.

      175.   Citi and CENLAR have been lawfully noticed with error and have failed to

correct said errors.

      176.   Citi and CENLAR’s conduct have caused injury and damage to the Plaintiffs.

      177.   Defendants’ obstruction of the lawful modification process is the direct cause

of the Plaintiff being unable to avail themselves of being able to mitigate the arrears and

repay the arrears to cure the delinquency pursuant to a lawful process governed by RESPA

and 3 NYCRR §419.

      178.   Defendants’ conduct is not the proximate cause of the Plaintiffs’ default.

Defendants’ conduct is the proximate cause of the Plaintiff’s inability to cure the default

and all damages that extend from Defendant’s unlawful misconduct. Plaintiffs have

                                                42
                                       Kaplan Complaint, 2021
       Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 43 of 47 PageID #: 43


suffered actual damages in the form of economic damages resulting from CitiMortgage’s

misconduct in the form of attorney’s fees, accrued mortgage interest, costs, time spent

attempting to obtain mortgage assistance including both personal and work time.

      179.    Plaintiffs have suffered further damage because Plaintiffs would have been

eligible for a loan modification under the HAMP guidelines.

      180.    But for the unlawful failure to review Plaintiffs for a loan modification and

for the resulting denial of the loan modification, Plaintiff have lost substantial equity in

their home.

      181.    Damages for lost equity are measurable and are not speculative based upon

current real estate values and market interest rates as compared to the amount owed by

Plaintiffs and the future value of the home capitalized at a fixed interest rate marked to

current interest rates or the interest rate at the time of the CitiMortgage’s/Defendants’

malfeasance.

      182.    Plaintiff has suffered actual damages in the form of economic damages

resulting from CENLAR’s misconduct in the form of attorney’s fees, accrued mortgage

interest, costs, time spent attempting to obtain mortgage assistance including both personal

and work time.




                                                43
                                       Kaplan Complaint, 2021
          Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 44 of 47 PageID #: 44


      183.     Plaintiff has suffered actual damages in the form of noneconomic damages

resulting from CENLAR’s misconduct in the form of mental anguish, a category of

damages within which include stress, distress, worry, loss of sleep, anxiety, nausea, fear,

pain and suffering, and temporary loss of a normal life resulting from the impact of

CENLAR’s misconduct on the Plaintiff’s normal life.

      WHEREFORE, premises considered, Plaintiff demands judgment against

CitiMortgage and CENLAR for all lawful damages in an amount the jury deems reasonable

and may award.


  FOURTH CAUSE OF ACTION AGAINST CITIMORTGAGE AND CENLAR
             FSB, VIOLATION OF 15 U.S.C. §1692, et seq.
          THE FAIR DEBT COLLECTION PRACTICES ACT

     184.      Plaintiff realleges all facts contained in prior paragraphs as if fully rewritten

herein.

     185.      During the year 2020 beginning in April 2020 Plaintiffs attempted to obtain a

modification of their loan. On June 18, 2020 Defendants denied Plaintiffs fifth application

stating that the Plaintiffs were ineligible for a loan modification. Exhibit “Z” [Complaint

Attachment “1-26”],

     186.      15 U.S.C. §1692(f) provides in relevant part:



                                                  44
                                         Kaplan Complaint, 2021
      Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 45 of 47 PageID #: 45



            False or misleading representations
            A debt collector may not use any false, deceptive, or
            misleading representation or means in connection with the
            collection of any debt. Without limiting the general
            application of the foregoing, the following conduct is a
            violation of this section:
            ...
            (2) The false representation of --
            (A) the character, amount, or legal status of any debt; or
            ...
            (10) The use of any false representation or deceptive
            means to collect or attempt to collect any debt or to obtain
            information concerning a consumer.

     187.    CENLAR FSB violated 15 U.S.C. §1692(f) because its conduct as outlined

herein constitutes the use of false, deceptive or misleading means to collect or to attempt

to collect a debt. That is, CENLAR’s efforts to steer consumers to financially

disadvantageous loan modifications, dual-tracking, and false or deceptive statements about

loss mitigation options and consumer’s rights to mortgage assistance are false, deceptive

and misleading.

     188.    CENLAR violated 15 U.S.C. §1692(d) by employing an unfair and

unconscionable means to collect a consumer debt. CENLAR’s efforts to subvert consumer

protections to advance CENLAR’s financial interests and to continue to push for

foreclosure while using schemes and artifices to deny affordable mortgage loan

modifications constitute unfair and unconscionable means to attempt to collect a debt.
                                               45
                                      Kaplan Complaint, 2021
         Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 46 of 47 PageID #: 46


        189.   The foreclosure initiated by CENLAR against the Plaintiffs remains pending,

and the Plaintiffs continue to accrue additional legal fees and costs. Plaintiff has attempted

on not less than five (5) separate occasions to modify the mortgage loan. The Defendants

have rejected their applications using artificial excuses to deny Plaintiffs’ applications.

        190.   As of the date of the filing of this Complaint, Defendants jointly as principals

and agents continue to attempt to collect the debt on the note without attempting to review

the Plaintiffs for a loan modification as required by law.

        191.   In addition, CENLAR conduct has caused the Plaintiffs to suffer great

emotional distress driven by the fear that they might lose their home which has resulted in

loss of sleep, anxiety, depression, and embarrassment.

        192.   CENLAR’s conduct was outrageous, willful and wanton, and it showed a

reckless disregard for the Plaintiff’s rights. Plaintiff has had to engage counsel to receive

statutory compliance and for lawful review of their modification applications insofar as a

lawful review would have yielded a lawful modification plan offer from Defendants.

        193.   Plaintiff has suffered actual damages in the form of economic damages

resulting from CitiMortgage’s and CENLAR’s misconduct in the form of attorney’s fees,

costs, time spent attempting to address the foreclosure including both personal and work

time.

                                                  46
                                         Kaplan Complaint, 2021
      Case 2:21-cv-03079 Document 1 Filed 05/30/21 Page 47 of 47 PageID #: 47


     194.   Plaintiff has suffered actual damages in the form of noneconomic damages

resulting from CENLAR’s misconduct in the form of mental anguish, a category of

damages within which include stress, distress, worry, loss of sleep, anxiety, nausea, fear,

pain and suffering, and temporary loss of a normal life resulting from the impact of

CENLAR’s misconduct on Plaintiff’s normal life.

      WHEREFORE, premises considered, the Plaintiff demands judgment against

CENLAR for all lawful damages in an amount the jury deems reasonable and may award.



                                    JURY DEMAND

      Plaintiffs hereby request a trial by jury on all issues, with the maximum number of

jurors permitted by law.

                                                     Respectfully submitted,

                                                     ________/S/________
                                                     Charles Wallshein Esq.
                                                     Attorney for Plaintiffs Kaplan
                                                     35 Pinelawn Road
                                                     Suite 106E
                                                     Melville, NY 11747
                                                     631 824-6555
                                                     cwallshein@wallsheinlegal.com




                                               47
                                      Kaplan Complaint, 2021
